

115 HR 5361 IH: To require that the Secretary of the Treasury establish a program for the issuance of identity protection personal identification numbers.
U.S. House of Representatives
2018-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5361IN THE HOUSE OF REPRESENTATIVESMarch 21, 2018Mr. Paulsen introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require that the Secretary of the Treasury establish a program for the issuance of identity
			 protection personal identification numbers.
	
 1.Identity protection personal identification numbersThe Secretary of the Treasury (or the Secretary’s delegate) shall establish a program to issue, upon the request of any individual, a number which may be used in connection with such individual’s Social Security number (or other identifying information with respect to such individual) to assist the Secretary in verifying such individual’s identity.
		